                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              TEXARKANA DIVISION

MICHAEL PHILLIPS                                                                PLAINTIFF

v.                                Civil No. 4:18-cv-04096

JAMES SINGLETON, Sheriff, Hempstead County;
JOHNNY GODBOLT, Captain, Hempstead County
Jail; and HEMPSTEAD COUNTY                                                  DEFENDANTS


                                      JUDGMENT

      For the reasons set forth in the Memorandum Opinion of even date, the Court finds that

Plaintiff’s Motion for Summary Judgment (ECF No. 28) should be and hereby is DENIED. The

Court also finds that Defendants’ Motion for Summary Judgment (ECF No. 30) should be and

hereby is GRANTED. This matter is hereby DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED, this 30th day of July, 2019.

                                                        /s/ Susan O. Hickey
                                                        Susan O. Hickey
                                                        Chief United States District Judge
